Citation Nr: 1228848	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-08 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected low back disability. 

2.  Entitlement to service connection for bilateral ankle disability, to include as secondary to service-connected low back disability. 

3.  Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to October 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2004 rating decision in which the RO, inter alia, reopened and denied the Veteran's claim for service connection for a bilateral knee condition, found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a bilateral ankle condition, and denied service connection for a bilateral hip condition.  In April 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006. 

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In January 2009, the Board, inter alia, reopened the claims for service connection for a bilateral knee and ankle disabilities, and remanded the claims for service connection for these disabilities, on the merits, along with the claim for service connection for a bilateral hip disability, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny the claims (as reflected in a November 2009 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration. 

In August 2010, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing additional action, the RO continued to deny the claims for service connection for bilateral knee, bilateral ankle and bilateral hip conditions (as reflected in a May 2012 SSOC), and returned these matters to the Board for further appellate consideration.

In December 2010, the Veteran submitted a second VA Form 9, on which she checked boxes indicating both that she desired, and did not desire, a Board hearing.  In any event, the Board again notes that the Veteran already had a hearing on these issues in August 2008, and assures the Veteran that all arguments advanced during that hearing will be taken into consideration in the adjudication of these claims.

As final preliminary matters, the Board notes (as noted in both January 2009 and August 2010) that, in October 2000, the Veteran filed a claim for vocational rehabilitation.  In correspondence received in February 2001, the Veteran requested an appeal and a hearing for being denied vocational rehabilitation.  However, the Board finds no decision denying the Veteran's October 2000 claim for vocational rehabilitation in the claims file.  Accordingly, this matter is again referred to the RO for appropriate action, to include, if warranted, issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In addition, in a July 2001 statement, the Veteran requested an increased rating for her service-connected spinal condition.  This claim for an increased rating has not been adjudicated.  As such, this matter is not properly before the Board, and is again referred to the RO for appropriate action.  

In addition, (also as noted in both January 2009 and August 2010) the Veteran's claim for an increased rating for her service-connected lumbosacral strain, as well as a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), were previously denied in a July 2000 rating decision. She filed an NOD with this denial in February 2001, and an SOC was issued in March 2001.  In May 2003, more than one year after notice of the July 2000 rating decision, the Veteran filed a substantive appeal (via a VA Form 9).  In a statement accompanying this substantive appeal, the Veteran asserted that her representative had received the March 2001 SOC in that month, but that she was never notified of the SOC until January 2003.  As the matter of timeliness of the May 2003 substantive appeal has not been addressed by the RO, this matter is not properly before the Board, and is also again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The Veteran's bilateral knee disability was not shown during active duty, or for many years thereafter, and competent, probative medical opinion evidence establishes that there is otherwise no medical nexus between such disability and service, and that such disability was not caused or worsened by the Veteran's service-connected low back disability.  

3.  The Veteran's bilateral ankle disability was not shown during active duty, or for many years thereafter, and competent, probative medical opinion evidence establishes that there is otherwise no medical evidence of a nexus between such disability and service, and that such disability was not caused or worsened by the Veteran's service-connected low back disability.  

4.  The Veteran's bilateral hip disability was not shown during active duty, or for many years thereafter, and competent, probative medical opinion evidence establishes there is otherwise no medical evidence of a nexus between such disability and service, and that such disability was not caused or worsened by the Veteran's service-connected low back disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability, to include as secondary to service-connected low back disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for service connection for a bilateral ankle disability, to include as secondary to service-connected low back disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  The criteria for service connection for a bilateral hip disability, to include as secondary to service-connected low back disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in March 2003 and April 2003, pre-rating letters, and in a January 2005 post-rating letter, the RO provided notice to the Veteran that primarily related to his claims to reopen previously denied service connection claims.  In a September 2010 post-rating letter, following the Board decision reopening the claims, the Appeals Management Center (AMC) provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for bilateral knee, bilateral ankle and bilateral hip disabilities; what information and evidence must be submitted by the appellant; and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of this letter, and opportunity for the Veteran to respond, the May 2012 supplemental SOC (SSOC) reflects the most recent readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the Veteran was not provided a specific letter providing notice of what is needed to support her claims on a secondary basis.  However, on these facts, the absence of such a letter is not shown to prejudice the Veteran.  The February 2006 SOC includes language explaining that the Veteran's knee, ankle, and hip disabilities are not proximately due to the service-connected back disability, and also citing relevant law relating to service connection claims on a secondary basis.  The Veteran was provided opportunity to respond, which she did by way of her March 2006 substantive appeal, August 2008 hearing testimony, and various written statement.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that notice deficiencies are not prejudicial if they did not render the claimant without a meaningful opportunity to participate effectively in the processing of his or her claim).  

Moreover, during the August 2008 Board hearing, the undersigned Veterans Law Judge discussed with the Veteran the fact that her claims surround the fact of whether her knee, ankle or hip disabilities are medically related to her low back disability.  The Veteran provided testimony in response, intimating her understanding of the evidence necessary to establish her claims.  Given this, the Board finds that omission as to notice of what is needed to substantiate these claims on a secondary basis is harmless because of the Veteran's actual knowledge in this regard.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with both the paper and electronic claims file consists of service treatment records, post-service private and VA treatment records and the October 2009 VA examination report and September 2010 and May 2012 addendums.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2008 Travel Board, as well as various written statements provided by the Veteran, and by her representative, on her behalf.  The Board finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required.

The Board finds that the VA examinations and medical opinions obtained in connection with these claims are adequate for and pertinent to its determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Each examiner's opinion was based upon physical examination of the Veteran and complete review of the claims file, and was provided with a fully explained medical basis.  Under these circumstances, the Board finds the examination reports of record to be adequate, and that no additional examination or opinion is necessary to decide these claims.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's service treatment records do not reflect any complaints of or diagnosis related to the Veteran's knees, ankles or hips.  A March 1974 periodic examination was negative as to any symptom related to the knees, ankles, or hips, and the Report of Medical History completed by the Veteran specifically answered "no" as to whether there was any symptom related to trick or locked knee, or arthritis.  The September 1974 discharge examination was also negative as to any knee, ankle or hip abnormality.  

Following service, many years passed before the Veteran began receiving treatment for her knees, ankles or hips.  Private clinical notes dating between 1981 and 1987 show treatment for various problems, including the back, but make no mention of issues related to the knees, ankles or hips.

In April 1988, the Veteran sought treatment after falling and injuring her right ankle.  The private physician's note shows a diagnosis of ankle sprain.

A May 1989 VA examination report shows musckoskeletal findings related to the back only, not the knees, ankles or hips.  In the remarks section of the report, the examiner noted the Veteran's report of the in-service injury to her back, and that she reported constant low back pain since that injury.  She did not report any pain in her knees, ankles or hips.

December 1990 to October 1991 private records show complaints related to the back, but again, there is no mention of any pain in the knees, ankles or hips.

In August 1991, a VA examination report shows that the Veteran again summarized her in-service injury, with inclusion of a history of back complaints, but she did not report that knee, ankle or hip pain manifested at the time of the injury.  The complaints present at that time did include a notation of hip bone pain, and also pain starting in her back and radiating down into her knees and feet.  Physical examination revealed normal range of motion of the knees, ankles and hips, and there was no diagnoses made related to the claimed disabilities.

VA outpatient notes show that the Veteran had an initial physical therapy visit for treatment of her back in July 1992.  She reported at the intake interview that she also experienced pain in both hips and both knees.

In December 1993, a VA examiner reported that the Veteran walks with a normal gait with no evidence of a limp.  She was noted to sit comfortably with her hips and knees flexed, and that she could fully flex her knees and had full range of motion in both knees, ankles, and hips.  All x-rays were normal, and the examiner noted that the Veteran's weight problem was the contributing factor to any pain experienced at that time.

Outpatient notes dating between 1993 and 1995 from the VA Medical Center in Miami are largely negative as to treatment for the knees, ankles or hips.  In October 1995, the Veteran reported bilateral leg pain with pain in both knees and ankles.  Hip rotation was also noted as painful at that time.  She was referred to the neurology clinic, then for pain management, but no diagnosis was noted.

In May 1997, the Veteran presented to her private physician with ankle pain and swelling.  May 1997 MRI of the left ankle showed a small joint effusion.  June 1997 MRI of the right ankle also showed small joint effusion.  These MRIs were otherwise normal.

In January 1999, the Veteran sought treatment at a private urgent care facility for her back, and it was noted that she also complained of hip pain that started two days prior.  No diagnosis of disability related to the hips was noted in this report.

In August 1999, during the course of treatment in a private hospital, the Veteran underwent a bone scan of the whole body.  Concluding comments in the report note that activity within the right knee is consistent with degenerative change.  

Also in August 1999, the Veteran underwent VA general medical examination.  The Veteran again summarized the in-service event causing injury to her back, making no mention of knee, ankle or hip injury or symptoms having occurred at the same time.  And, the Veteran reported to the examiner that her disability at that time was to her back and her feet.  No other orthopedic symptoms were noted.  The examiner noted that the Veteran walks with a very slow gait, but without limping.  Range of motion was noted as normal in the hips.  The examiner flexed her knees manually and she reported pain in her back and thighs with the knee flexion, but no pain in the knee joints was noted.

Private records dating between 1999 and 2002 are negative as to treatment related to the Veteran's knees, ankles, or hips.

In February 2002, the Veteran submitted a statement raising the claims of entitlement to service connection for bilateral knee, ankle and hip disabilities, which she argued were caused by her service-connected back disability.

In December 2002, the Veteran underwent a physical at the VA Medical Center in Tallahassee.  She reported a history of back and foot osteoarthritis, but made no mention of issues related to her knees, ankles, or hips.

In September 2003, the Veteran reported to her private physician with complaints of hip pain that had flared up.  The physician referred her, and in November 2003, the Veteran underwent evaluation in a private orthopedic clinic.  In addition to spine symptoms, the Veteran reported her pain in the hip region.  X-ray evaluation showed the hips to be "fairly benign."  In April 2004, the private primary care physician submitted a statement indicating that he had treated the Veteran since July 2002, and that with the initial treatment she reported pain involving her knees and hips, and that she reported to him that the pain began in service and had continued ever since.

Shortly thereafter, the Veteran experienced a stroke.  Private medical records dating in 2004 and 2005 primarily document stroke symptoms and follow up treatment.  There is no documented treatment of her knees, ankles, or hips.

In March 2005, the Veteran underwent VA spine examination.  She reported her history as experiencing back pain in service and that at the same time she had bilateral ankle swelling "which they claim is due to her back problem, she said."  She reported that the ankle problem had continued intermittently ever since.  There was, however, no physical examination of the ankles at this time.

March 2006 VA outpatient notes show complaints of tender muscles in the lower back with discomfort in both hips, as well.  She reported stiffness in her hips and also noted that her "knees and hips feel like they are out of pain," but that she "would like a letter stating that her knee, hip and foot problems are related to her back problems so can increase her disability."  The record does not show that any such letter was ever written by a VA physician.  Orthopedic clinic consultation the day after this examination shows that the Veteran had full range of motion in the bilateral knees, ankles, and hips.  No swelling was observed in the ankles.  The physician also noted that there was no antalgic component to her gait.  X-rays were conducted and films of the knees and hips were noted as normal.  

A June 2007 VA outpatient records shows that the Veteran was seen in follow up for her chronic medical problems.  The only orthopedic problem mentioned was related to the lumbar spine disability.  There was no report of knee, ankle or hip disability.

During the August 2008 Board hearing, the Veteran testified that, due to her back pain, she sought medical treatment in 2005 and it was determined that she had a stroke.  She stated that since that time, she experienced pain in her knees and swelling in her ankles.  When asked when her symptoms related to the hips initially manifested, the Veteran reported that she started having hip problems in 1975, after she got out of the service.  She then reported that she first noticed symptoms in her knees in 1974, following her discharge from service.  And, she stated that she first had ankle problems during service.  Later during the hearing, she asserted that she sought treatment for her knees and ankles in service in 1974 at a Fort Jackson hospital.  And, she suggested that her ankle and knee symptoms have continued ever since that time.  Following the hearing, the Veteran submitted a signed Authorization to Obtain records from the Jackson Memorial Hospital, noting treatment in 1978 and 1979.

In November 2008, the Veteran continued ongoing follow up VA outpatient treatment related to her medical problems.  Pain was noted in multiple joints and the remedy suggested was weight loss.  May 2009 records show that the Veteran had lost 18 pounds, but bilateral knee, ankle and hip pain continued, which had been "ongoing for years."

In July 2009, the Jackson Memorial Hospital responded to VA's request for records with a letter noting that the Veteran had not treated at the facility in the 1970s.

In October 2009, the Veteran underwent VA examination in connection with her knee, ankle and hip claims.  At this time, she reported that she fell from a truck in 1972 in service and injured her back, and that since that time, she also experienced problems with her knees, ankles, and hips.  Pain was described as the current symptom, along with swelling in the ankles.  Physical examination revealed that she walked with an antalgic gait, but there was no abnormal shoe wear pattern shown.  The right and left hips showed no evidence of tenderness, spasm, weakness, edema, heat, redness or instability.  She reported pain with all motion of the hips.  As to the knees, both showed tenderness, but no spasm or fatigue.  There was no effusion in the right knee, and plus 1 effusion in the left knee.  Diffuse tenderness was noted as to both ankles, with +1 edema in the right ankle and +2 edema in the left ankle. 

Based on the results of x-rays of the hips and knees, the examiner diagnosed degenerative joint disease of the right hip and the left hip, as well as of the right knee and the left knee.  Right and left ankle strain were also diagnosed.  The examiner went on opine that each of these diagnosed disabilities is less likely as not caused by or a result of the Veteran's active duty injury to her lumbar spine.  The examiner explained that these opinions were based on the fact that although injury to the lumbar spine can affect the biomechanics of the lower extremities, it is less likely believed that this one event resulted in degenerative joint disease of the right hip, left hip, right knee, left knee, and right and left ankle strains.

Following the Board's August 2010 remand, the RO obtained an addendum opinion.  In September 2010, the VA examiner submitted an opinion, based upon a review of the claims file, stating that there is no objective documentation of the Veteran having ankle, knee or hip conditions in the year or years immediately following service, and that, in his opinion, the ankle, knee and hip conditions are not likely the result of military service.  Because this report did not contain an opinion as to secondary service connection, the RO again sent the claims file to the VA examiner for an addendum.

In May 2012, a new VA examiner submitted an opinion based upon a review of the claims file.  The examiner accurately summarized pertinent medical evidence documenting the history of the Veteran's knee, ankle and hip disabilities.  The examiner went on to note that the Veteran's medical history related to the back disability included occasional notations of pain radiating into the lower extremities, but no evidence of neurological abnormalities, and no evidence of joint abnormalities.  The examiner also noted that the Veteran's nonservice-connected foot disability aggravated her gait, and that her back condition did not at all affect the Veteran's gait, as evidenced by the lack of any abnormal shoe wear pattern, as noted in the 2009 examination report.  The examiner went on to report on the Veteran's significant weight gain since service, from 125 pounds in service, to 185 pounds in 1999, to 248 pounds in 2012, which, according to the examiner, considerably increases the amount of stress on the lower extremity joints.  It was also noted that the weight gain was unrelated to the service-connected back condition.  And, the examiner remarked that the stroke in 2004 had unknown effects on her joint symptoms.  Based upon this evidence, the examiner concluded that there is no objective evidence to show that the Veteran's claimed knee, ankle or hip disabilities are related to her service-connected back disability.

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent to the hip and knee claims, service connection can be granted for certain chronic diseases, including arthritis (degenerative joint disease), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 110,1 1112, 1113; 38 C.F.R. §§3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 - 47 (Sept. 7, 2006).  

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for each claimed disability must be denied.

A.  Right and Left Hip

As noted, at various times during the course of this appeal, the Veteran stated that she initially experienced symptoms related to her hips during service, even once suggesting that the symptoms manifested at the same time as the occurrence of the back injury.  However, the service treatment records are entirely negative as to any reference to any problem or finding related to the hips.  Pain in the "hip bone" was first reported at the time of the August 1991 VA examination, more than fifteen years following her discharge from active service.  And, the record shows that she received a great deal of orthopedic treatment in between her discharge from service in 1974 and the initial report of hip pain in 1991, largely due to her back.  It would be reasonable to believe that if she had complaints related to her hips prior to 1991, she would have reported them to an orthopedic or a family physician when discussing the symptoms related to her back.  Thus, while the Veteran has claimed that she initially had hip pain in service and that the symptoms have continued ever since, the evidence of record tends to refute that assertion, as the first documented of hip pain was in 1991, many years after service.

Although degenerative joint disease of the hips was eventually diagnosed by a VA examiner in 2009, that VA examiner also noted that the type of single in-service injury to the back experienced by the Veteran was not likely to have caused her current degenerative disability.  And, in 2010, this examiner further explained that because there was no evidence of a hip condition in service, or for many years after, it is less likely as not that the right or the left hip disability is a result of the Veteran's active service.  Thus, when examined as a whole, the record establishes that the Veteran's right and left hip degenerative joint disease initially manifested many years following active service and is not otherwise shown to be related to the Veteran's active service.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Also, medical evidence fails to establish that the degenerative joint disease of the right or left hip was caused or is aggravated by the Veteran's service-connected lumbar spine disability.  Rather,  competent, probative opinion on this point reaches a contrary conclusion.  The 2012 VA examiner provided an opinion based upon a review and summary of the complete history of the Veteran's hip disabilities and noted that because there is no evidence showing hip joint involvement during the course of lumbar spine treatment, and no evidence showing that the lumbar spine caused the Veteran's abnormal gait, and no evidence showing that the lumbar spine caused the Veteran's weight gain, there is no objective evidence to show a relationship between the lumbar spine disability and the left and/or right hip disability.  Based upon this, the examiner concluded that the left and right hip disabilities were not caused or aggravated by the service-connected back disability. 

The Board finds that both etiology opinions are considered persuasive-based, as they were, upon examination of the Veteran, and consideration of her documented medical history and assertions.  Significantly, neither the Veteran nor her representative has presented or identified any contrary medical opinion that, in fact, supports the claim on either a direct or secondary basis. 

B.  Right and Left Knee

The Veteran claims both that she first observed knee pain in service, and that she has knee disabilities due to her service connected lumbar spine disability.  However, competent evidence does not support an award of service connection on either a direct or secondary basis.  

The service treatment records are completely negative as to any assertions of either left or right knee pain or any other symptom related to the knees.  Although she reported treatment related to her knees at a Fort Jackson Hospital during or shortly following service, that hospital found no record of such treatment of the Veteran.  It was not until many years following service that symptoms related to the knees appear in the medical records.

August 1991 treatment of the back shows a report of radiating pain into the legs and knees, but there is no suggestion of an orthopedic issue related to the knees at that time.  July 1992 VA physical therapy notes, which include documentation of a report of knee pain, are the first showing of symptoms related to the Veteran's knees.  The Board recognizes that this is nearly eighteen years after the Veteran's discharge from service, and a full twenty years following her in-service back injury.  Again, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333 . 

Knee pain was intermittently reported in the medical records in the claims file from that point in 1992 forward.  Although degenerative joint disease was diagnosed as to both the right and left knee by the 2009 VA examiner, that VA examiner in both the 2009 report and the 2010 addendum, noted that because the single in-service injury was not likely to have caused degenerative changes, and because there was no evidence of a knee condition in service, or for many years after, it is less likely as not that the right or the left knee degenerative joint disease is a result of the Veteran's active service.  Thus, when examined as a whole, the record establishes that the Veteran's right and left knee degenerative joint disease initially manifested many years following active service and is not otherwise shown to be related to the Veteran's active service.  

Also, the evidence in the medical record fails to establish that the degenerative joint disease of the right or left knee was caused or is aggravated by the Veteran's service-connected lumbar spine disability.  On the contrary, the 2012 VA examiner provided an opinion based upon a review and summary of the complete history of the Veteran's knee disabilities and noted that because there is no evidence showing joint involvement, other than the spine, during the course of lumbar spine treatment, and no evidence showing that the lumbar spine caused the Veteran's abnormal gait, and no evidence showing that the lumbar spine caused the Veteran's weight gain, there is no objective evidence to show a relationship between the lumbar spine disability and the left and/or right knee disability.  Based upon this, the examiner concluded that the left and right knee disabilities were not caused or aggravated by the service-connected back disability.

The Board finds that both etiology opinions are considered persuasive-based, as they were, upon examination of the Veteran, and consideration of her documented medical history and assertions.  Significantly, neither the Veteran nor her representative has presented or identified any contrary medical opinion that, in fact, supports the claim on either a direct or secondary basis. 



C.  Right and Left Ankle

The Veteran has claimed that she has left and right ankle disabilities related to both in-service injury, and to her service-connected back disability.  As with the other claims, however, the record fails to support her assertions in this regard. 

The service treatment records do not document any complaints related to the Veteran's ankles.  During the course of the appeal, she has reported that she experienced symptoms related to the ankles at the time of her back injury, but no such report of symptoms is shown in the service treatment records.  And, at her hearing, she reported treatment related to her ankles at a Fort Jackson hospital during or shortly following service.  That hospital found no record of such treatment of the Veteran.  It was not until many years following service that symptoms related to the Veteran's ankles appear in the medical records.

After service, the record shows that the Veteran fell and sprained her right ankle in 1988.  There is no suggestion in the record of an already pending ankle disability that may have caused that fall.  

After the ankle sprain, the first notation of possible ankle pain was suggested by way of the description of generalized joint pain in the December 1993 VA examination report.  Again, this VA examiner suggested that weight management may have been the remedy for the Veteran's joint pain.  Then, in October 1995, right and left ankle pain was specifically reported for the first time in the medical evidence.  This is more than twenty years following the Veteran's discharge from active service.  As stated above, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.

Bilateral ankle pain, as well as periodic swelling , was intermittently reported in the medical records in the claims file from that point in 1995 forward.  Although right and left ankle strain was diagnosed by the 2009 VA examiner, that VA examiner in both the 2009 report and the 2010 addendum, noted that because the single in-service injury was not likely to have caused degenerative changes, and because there was no evidence of an ankle condition in service, or for many years after, it is less likely as not that the right or the left ankle strains are a result of the Veteran's active service.  Thus, when examined as a whole, the record establishes that the Veteran's right and left ankle strain initially manifested many years following active service and is not otherwise shown to be related to the Veteran's active service.  

Also, the medical evidence fails to establish that either right or left ankle strain was caused or is aggravated by the Veteran's service-connected lumbar spine disability.  The 2012 VA examiner provided an opinion based upon a review and summary of the complete history of the Veteran's ankle disabilities and noted that because there is no evidence showing joint involvement, other than the spine, during the course of lumbar spine treatment, and no evidence showing that the lumbar spine caused the Veteran's abnormal gait, and no evidence showing that the lumbar spine caused the Veteran's weight gain, there is no objective evidence to show a relationship between the lumbar spine disability and the left and/or right ankle disability.  Based upon this, the examiner concluded that the left and right ankle disabilities were not caused or aggravated by the service-connected back disability.

Again, the Board finds that both etiology opinions are considered persuasive-based, as they were, upon examination of the Veteran, and consideration of her documented medical history and assertions.  Significantly, neither the Veteran nor her representative has presented or identified any contrary medical opinion that, in fact, supports the claim on either a direct or secondary basis. 

D.  All Claims

In adjudicating each claim on appeal, in addition to the medical evidence discussed above, the Board has considered the assertions advanced by the Veteran as well as those advanced by her representative, on her behalf.  However, no such assertions provide a basis for allowance of any of the claims under consideration.  


The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303   (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In this case, however, the evidence does not support the Veteran's contention that she may have initially experienced symptoms related to her bilateral knees, ankles or hips in service, which continued ever since.  Again, with respect to each claim, somewhere between fifteen and twenty years passed between the Veteran's discharge from service and the initial documentation of her report of symptoms to a physician.  Also, the Veteran's reports as to when her symptoms first appeared have been somewhat inconsistent..  On VA examinations in 1989 and 1991, the Veteran summarized the issues related to her in-service injury as including the back only, but later, during the course of this appeal, she has periodically contended that she experienced symptoms related to her claimed disabilities at the time of the in service injury.  Thus, the Veteran's assertions in this regard are not considered credible, and, hence, are not persuasive.

Furthermore, to whatever extent the Veteran and her representative attempt to establish the medical etiology of each disability on the basis of lay assertions, alone, such attempt must fail.  The matter medical etiology of each of the disabilities for which service connection is sought is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and her representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 



For all the foregoing reasons, the Board finds that the claims for service connection for bilateral knee disability, bilateral ankle disability, and bilateral hip disability must each be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for bilateral knee disability, to include as secondary to service-connected low back disability, is denied. 

Service connection for bilateral ankle disability, to include as secondary to service-connected low back disability, is denied. 

Service connection for bilateral hip disability, to include as secondary to service-connected low back disability, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


